 

EQUITY PURCHASE AGREEMENT

 

This equity purchase agreement is entered into as of July 29, 2020 (this
"Agreement"), by and between AB International Group Corp., a Nevada corporation
(the "Company"), and Peak One Opportunity Fund, L.P., a Delaware limited
partnership (the "Investor").

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase up to Ten Million
Dollars ($10,000,000.00) of the Company’s Common Stock (as defined below);

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

CERTAIN DEFINITIONS

 

Section 1.1 DEFINED TERMS. As used in this Agreement, the following terms shall
have the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

"Agreement" shall have the meaning specified in the preamble hereof.

 

“Average Daily Trading Value” shall mean the average trading volume of the
Company’s Common Stock in the ten (10) Trading Days immediately preceding the
respective Put Date multiplied by the lowest closing bid price of the Company’s
Common Stock in the ten (10) Trading Days immediately preceding the respective
Put Date.

 

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.

 

"Claim Notice" shall have the meaning specified in Section 9.3(a).

 

“Clearing Costs” shall mean all fees of the Placement Agent with respect to the
transactions contemplated by this Agreement, as well as all of the Investor’s
brokerage firm, clearing firm, and Transfer Agent fees with respect to the
deposit of the Put Shares.

 

“Clearing Date” shall be the date on which the Investor receives the Put Shares
in its brokerage account.

 

"Closing" shall mean one of the closings of a purchase and sale of shares of
Common Stock pursuant to Section 2.3.

 

"Closing Certificate" shall mean the closing certificate of the Company in the
form of Exhibit B hereto.

 



  

 

  

“Closing Date” shall mean the date of any Closing hereunder.

 







"Commitment Period" shall mean the period commencing on the Execution Date, and
ending on the earlier of (i) the date on which the Investor shall have purchased
Put Shares pursuant to this Agreement equal to the Maximum Commitment Amount,
(ii) 24 months after the initial effectiveness of the Registration Statement,
(iii) written notice of termination by the Company to the Investor (which shall
not occur during any Valuation Period or at any time that the Investor holds any
of the Put Shares), (iv) the Registration Statement is no longer effective after
the initial effective date of the Registration Statement, or (v) the date that,
pursuant to or within the meaning of any Bankruptcy Law, the Company commences a
voluntary case or any Person commences a proceeding against the Company, a
Custodian is appointed for the Company or for all or substantially all of its
property or the Company makes a general assignment for the benefit of its
creditors; provided, however, that the provisions of Articles III, IV, V, VI, IX
and the agreements and covenants of the Company and the Investor set forth in
Article X shall survive the termination of this Agreement.

 

"Common Stock" shall mean the Company's common stock, $0.001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

"Company" shall have the meaning specified in the preamble to this Agreement.

 

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

"Damages" shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys' fees and disbursements and
costs and expenses of expert witnesses and investigation).

 

"Dispute Period" shall have the meaning specified in Section 9.3(a).

 

“DTC” shall mean The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

“DTC/FAST Program” shall mean the DTC’s Fast Automated Securities Transfer
Program.

 

“DWAC” shall mean Deposit Withdrawal at Custodian as defined by the DTC.

 

 2 

 

 



“DWAC Eligible” shall mean that (a) the Common Stock is eligible at DTC for full
services pursuant to DTC’s Operational Arrangements, including, without
limitation, transfer through DTC’s DWAC system, (b) the Company has been
approved (without revocation) by the DTC’s underwriting department, (c) the
Transfer Agent is approved as an agent in the DTC/FAST Program, (d) the Warrant
Shares or Put Shares, as applicable, are otherwise eligible for delivery via
DWAC, and (e) the Transfer Agent does not have a policy prohibiting or limiting
delivery of the Warrant Shares or Put Shares, as applicable, via DWAC.

 

“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified DWAC account with DTC under the DTC/FAST Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

 

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Exchange Cap” shall have the meaning set forth in Section 7.1(c).

 

"Execution Date" shall mean the date of this Agreement.

 

"FINRA" shall mean the Financial Industry Regulatory Authority, Inc.

 

"Investment Amount" shall mean the Put Shares referenced in the Put Notice
multiplied by the Purchase Price minus the Clearing Costs.

 

"Indemnified Party" shall have the meaning specified in Section 9.2.

 

"Indemnifying Party" shall have the meaning specified in Section 9.2.

 

"Indemnity Notice" shall have the meaning specified in Section 9.3(e).

 

“Initial Purchase Price” shall mean 88% of the lowest closing bid price of the
Company’s Common Stock on the Trading Day immediately preceding the respective
Put Date.

 

"Investor" shall have the meaning specified in the preamble to this Agreement.

 

“Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

"Market Price" shall mean the lesser of the (i) lowest closing bid price of the
Common Stock on the Principal Market on the Trading Day immediately preceding
the respective Put Date, or (ii) lowest closing bid price of the Common Stock on
the Principal Market during the Valuation Period.

 

 3 

 

 



"Material Adverse Effect" shall mean any effect on the business, operations,
properties, or financial condition of the Company and the Subsidiaries that is
material and adverse to the Company and the Subsidiaries and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to enter into and perform its obligations under
any Transaction Document.

 

"Maximum Commitment Amount" shall mean Ten Million Dollars ($10,000,000.00).

 

"Person" shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

"Principal Market" shall mean any of the national exchanges (i.e. NYSE, NYSE
AMEX, Nasdaq), or principal quotation systems (i.e. OTCQX, OTCQB, OTC Pink, the
OTC Bulletin Board), or other principal exchange or recognized quotation system
which is at the time the principal trading platform or market for the Common
Stock.

 

"Purchase Price" shall mean 88% of the Market Price on such date on which the
Purchase Price is calculated in accordance with the terms and conditions of this
Agreement.

 

"Put" shall mean the right of the Company to require the Investor to purchase
shares of Common Stock, subject to the terms and conditions of this Agreement.

 

"Put Date" shall mean any Trading Day during the Commitment Period that a Put
Notice is deemed delivered pursuant to Section 2.2(b).

 

"Put Notice" shall mean a written notice, substantially in the form of Exhibit A
hereto, to Investor setting forth the Put Shares which the Company intends to
require Investor to purchase pursuant to the terms of this Agreement.

 

"Put Shares" shall mean all shares of Common Stock issued, or that the Company
shall be entitled to issue, per any applicable Put Notice in accordance with the
terms and conditions of this Agreement.

 

"Registration Statement" shall have the meaning specified in Section 6.4.

 

"Regulation D" shall mean Regulation D promulgated under the Securities Act.

 

“Required Minimum” shall mean, as of any date, the maximum aggregate number of
shares of Common Stock then issued or potentially issuable in the future
pursuant to the Transaction Documents, including any Warrant Shares, ignoring
any beneficial ownership limitations set forth therein.

 

"Rule 144" shall mean Rule 144 under the Securities Act or any similar provision
then in force under the Securities Act.

 



 4 

 

  

"SEC" shall mean the United States Securities and Exchange Commission.

 

“SEC Documents” shall have the meaning specified in Section 4.5.

 

“Securities" means, collectively, the Put Shares, Warrant, and Warrant Shares.

 

"Securities Act" shall mean the Securities Act of 1933, as amended.

 

 “Short Sales” shall mean all “short sales” as defined in Rule 200 of Regulation
SHO under the Exchange Act.

 

“Subsidiary” means any Person the Company wholly-owns or controls, or in which
the Company, directly or indirectly, owns a majority of the voting stock or
similar voting interest, in each case that would be disclosable pursuant to Item
601(b)(21) of Regulation S-K promulgated under the Securities Act.

 

"Third Party Claim" shall have the meaning specified in Section 9.3(a).

 

“Trading Day” shall mean a day on which the Principal Market shall be open for
business.

 

“Transaction Documents” shall mean this Agreement, the registration rights
agreement of even date, and all schedules and exhibits hereto and thereto.

 

"Transfer Agent" shall mean Equiniti Trust Company, the current transfer agent
of the Company, with a mailing address of 3200 Cherry Creek Drive South, Denver,
CO 80209, and any successor transfer agent of the Company.

 

"Valuation Period" shall mean the period of seven (7) Trading Days immediately
following the Clearing Date associated with the applicable Put Notice during
which the Purchase Price of the Common Stock is valued. The Valuation Period
shall begin on the first Trading Day following the Clearing Date.

 

“Warrant” shall mean that certain common stock purchase warrant for the purchase
of 750,000 shares of the Company’s common stock which shall be issued to
Investor on the date of this Agreement.

 

“Warrant Shares” shall mean all of the shares of the Company’s common stock
underlying the Warrant.

 

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK

 

Section 2.1            PUTS. Upon the terms and conditions set forth herein
(including, without limitation, the provisions of Article VII), the Company
shall have the right, but not the obligation, to direct the Investor, by its
delivery to the Investor of a Put Notice from time to time, to purchase Put
Shares (i) in a minimum amount not less than $20,000.00 and (ii) in a maximum
amount up to the lesser of (a) $250,000.00 or (b) 200% of the Average Daily
Trading Value.

 

 5 

 

 



  Section 2.2 MECHANICS.

 

(a)                     PUT NOTICE. At any time and from time to time during the
Commitment Period, except as provided in this Agreement, the Company may deliver
a Put Notice to Investor, subject to satisfaction of the conditions set forth in
Section 7.2 and otherwise provided herein. The initial price per share
identified in the respective Put Notice shall be equal to the Initial Purchase
Price, subject to adjustment during the Valuation Period as provided in this
Agreement. The Company shall deliver, or cause to be delivered, the Put Shares
as DWAC Shares to the Investor within two (2) Trading Days following the Put
Date.

 

(b)                     DATE OF DELIVERY OF PUT NOTICE. A Put Notice shall be
deemed delivered on (i) the Trading Day it is received by email by the Investor
if such notice is received on or prior to 9:00 a.m. New York time or (ii) the
immediately succeeding Trading Day if it is received by email after 9:00 a.m.
New York time on a Trading Day or at any time on a day which is not a Trading
Day. The Company shall not deliver another Put Notice to the Investor within ten
(10) Trading Days of a prior Put Notice.

 

Section 2.3            CLOSINGS. At the end of the Valuation Period, the
Purchase Price for the respective Put Shares shall be established as provided in
this Agreement. If the value of the Put Shares delivered to the Investor causes
the Company to exceed the Maximum Commitment Amount, then immediately after the
Valuation Period the Investor shall return to the Company the surplus amount of
Put Shares associated with such Put and the Purchase Price with respect to such
Put shall be reduced by any Clearing Costs related to the return of such Put
Shares. The Closing of a Put shall occur within three (3) Trading Days following
the end of the respective Valuation Period, whereby the Investor shall deliver
the Investment Amount by wire transfer of immediately available funds to an
account designated by the Company.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

The Investor represents and warrants to the Company that:

 

Section 3.1           INTENT. The Investor is entering into this Agreement for
its own account and the Investor has no present arrangement (whether or not
legally binding) at any time to sell the Securities to or through any Person in
violation of the Securities Act or any applicable state securities laws;
provided, however, that the Investor reserves the right to dispose of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.

  

Section 3.2           NO LEGAL ADVICE FROM THE COMPANY. The Investor
acknowledges that it has had the opportunity to review this Agreement and the
transactions contemplated by this Agreement with its own legal counsel and
investment and tax advisors. The Investor is relying solely on such counsel and
advisors and not on any statements or representations of the Company or any of
its representatives or agents for legal, tax or investment advice with respect
to this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.

 

 6 

 

 



Section 3.3           ACCREDITED INVESTOR. The Investor is an accredited
investor as defined in Rule 501(a)(3) of Regulation D, and the Investor has such
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the Securities. The Investor
acknowledges that an investment in the Securities is speculative and involves a
high degree of risk.

 

Section 3.4           AUTHORITY. The Investor has the requisite power and
authority to enter into and perform its obligations under this Agreement and the
other Transaction Documents and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of this Agreement and the other
Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action and no further consent or authorization of the Investor is required. Each
Transaction Document to which it is a party has been duly executed by the
Investor, and when delivered by the Investor in accordance with the terms
hereof, will constitute the valid and binding obligation of the Investor
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, or similar laws relating to, or affecting generally the
enforcement of, creditors' rights and remedies or by other equitable principles
of general application.

 

Section 3.5           NOT AN AFFILIATE. The Investor is not an officer, director
or "affiliate" (as that term is defined in Rule 405 of the Securities Act) of
the Company.

 

Section 3.6           ORGANIZATION AND STANDING. The Investor is an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by this Agreement and the
other Transaction Documents.

 

Section 3.7           ABSENCE OF CONFLICTS. The execution and delivery of this
Agreement and the other Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby and compliance with the
requirements hereof and thereof, will not (a) violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on the Investor, (b)
violate any provision of any indenture, instrument or agreement to which the
Investor is a party or is subject, or by which the Investor or any of its assets
is bound, or conflict with or constitute a material default thereunder, (c)
result in the creation or imposition of any lien pursuant to the terms of any
such indenture, instrument or agreement, or constitute a breach of any fiduciary
duty owed by the Investor to any third party, or (d) require the approval of any
third-party (that has not been obtained) pursuant to any material contract,
instrument, agreement, relationship or legal obligation to which the Investor is
subject or to which any of its assets, operations or management may be subject.

 

Section 3.8           DISCLOSURE; ACCESS TO INFORMATION. The Investor had an
opportunity to review copies of the SEC Documents filed on behalf of the Company
and has had access to all publicly available information with respect to the
Company.

 

 7 

 

 



Section 3.9           MANNER OF SALE. At no time was the Investor presented with
or solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertising.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Investor that, except as disclosed in
the SEC Documents or except as set forth in the disclosure schedules hereto:

 

Section 4.1           ORGANIZATION OF THE COMPANY. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

Section 4.2           AUTHORITY. The Company has the requisite corporate power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents. The execution and delivery of this Agreement
and the other Transaction Documents by the Company and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action and no further consent or authorization of the
Company or its Board of Directors or stockholders is required. Each of this
Agreement and the other Transaction Documents has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.

 

Section 4.3           CAPITALIZATION. Except as set forth on Schedule 4.3, the
Company has not issued any capital stock since its most recently filed periodic
report under the Exchange Act, other than pursuant to the exercise of employee
stock options under the Company’s stock option plans, the issuance of shares of
Common Stock to employees pursuant to the Company’s employee stock purchase
plans and

 

 8 

 



 

pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as set forth on Schedule 4.3
and except as a result of the purchase and sale of the Securities, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investor) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.

 

Section 4.4           LISTING AND MAINTENANCE REQUIREMENTS. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration. The Company has not, in the twelve
(12) months preceding the date hereof, received notice from the Principal Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Principal Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

 

Section 4.5           SEC DOCUMENTS; DISCLOSURE. Except as set forth on Schedule
4.5, the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the one
(1) year preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and
other federal laws, rules and regulations applicable to such SEC Documents, and
none of the SEC Documents when filed contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form and
substance in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC or other applicable rules and



 

 9 

 



 
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (except (a) as may be otherwise
indicated in such financial statements or the notes thereto or (b) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal, immaterial, year-end audit
adjustments). Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting transactions in securities of the Company.

 

Section 4.6           VALID ISSUANCES. The Securities are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid, and non-assessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.

   

Section 4.7           NO CONFLICTS. The execution, delivery and performance of
this Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Put Shares, Warrant, and the
Warrant Shares, do not and will not: (a) result in a violation of the Company’s
or any Subsidiary’s certificate or articles of incorporation, by-laws or other
organizational or charter documents, (b) conflict with, or constitute a material
default (or an event that with notice or lapse of time or both would become a
material default) under, result in the creation of any Lien upon any of the
properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, instrument or any "lock-up" or similar provision of any
underwriting or similar agreement to which the Company or any Subsidiary is a
party, or (c) result in a violation of any federal, state or local law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or any Subsidiary or by which
any property or asset of the Company or any Subsidiary is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect) nor is the Company otherwise in violation of,
conflict with or in default under any of the foregoing. The business of the
Company is not being conducted in violation of any law, ordinance or regulation
of any governmental entity, except for possible violations that either singly or
in the aggregate do not and will not have a Material Adverse Effect. The Company
is not required under federal, state or local law, rule or regulation to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement or the other Transaction Documents
(other than any SEC, FINRA or state securities filings that may be required to
be made by the Company subsequent to any Closing or any registration statement
that may be filed pursuant hereto); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of Investor herein.

 



 10 

 

  

Section 4.8           NO MATERIAL ADVERSE CHANGE. No event has occurred that
would have a Material Adverse Effect on the Company that has not been disclosed
in subsequent SEC filings.

 

Section 4.9           LITIGATION AND OTHER PROCEEDINGS. Except as disclosed in
the SEC Documents or as set forth on Schedule 4.9, there are no actions, suits,
investigations, inquiries or proceedings pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties, nor has the Company received any written or oral
notice of any such action, suit, proceeding, inquiry or investigation, which
would have a Material Adverse Effect. No judgment, order, writ, injunction or
decree or award has been issued by or, to the knowledge of the Company,
requested of any court, arbitrator or governmental agency which would have a
Material Adverse Effect. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any Subsidiary or any current or former director or
officer of the Company or any Subsidiary.

 

Section 4.10           REGISTRATION RIGHTS. Except as set forth on Schedule
4.10, no Person (other than the Investor) has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company or any Subsidiary.

 

Section 4.11           NO BROKERS. Except with respect to J. H. Darbie & Co., a
registered broker-dealer (CRD#: 43520) (the “Placement Agent”), the Company has
taken no action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.

 

ARTICLE V

COVENANTS OF INVESTOR

 

 Section 5.1           COMPLIANCE WITH LAW; TRADING IN SECURITIES. The
Investor's trading activities with respect to shares of Common Stock will be in
compliance with all applicable state and federal securities laws and regulations
and the rules and regulations of FINRA and the Principal Market.

 

Section 5.2           SHORT SALES AND CONFIDENTIALITY. Neither the Investor, nor
any affiliate of the Investor acting on its behalf or pursuant to any
understanding with it, will execute any Short Sales during the period from the
date hereof to the end of the Commitment Period. For the purposes hereof, and in
accordance with Regulation SHO, the sale after delivery of a Put Notice of such
number of shares of Common Stock reasonably expected to be purchased under a Put
Notice shall not be deemed a Short Sale. The Investor shall, until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company in accordance with the terms of this Agreement, maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents.

 

 11 

 



 

ARTICLE VI

COVENANTS OF THE COMPANY

 

Section 6.1           RESERVATION OF COMMON STOCK. The Company shall maintain a
reserve from its duly authorized shares of Common Stock equal to 100% of the
Required Minimum to satisfy its obligation to issue the Put Shares in accordance
with the terms of this Agreement and the Warrant Shares in accordance with the
terms of the Warrant.

 

Section 6.2           LISTING OR QUOTATION OF COMMON STOCK. The Company shall
promptly secure the listing or quotation of all of the Put Shares to be issued
to the Investor hereunder and Warrant Shares on the Principal Market (subject to
official notice of issuance) and shall maintain the listing or quotation of all
such Put Shares issuable hereunder and the Warrant Shares. The Company shall
maintain the (i) listing or quotation and (ii) trading of the Common Stock on
the Principal Market (including, without limitation, maintaining sufficient net
tangible assets) and will comply in all respects with the Company's reporting,
filing and other obligations under the bylaws or rules of FINRA and the
Principal Market.

 

Section 6.3           OTHER EQUITY LINES. So long as this Agreement remains in
effect, the Company covenants and agrees that it will not, without the prior
written consent of the Investor, enter into any other equity line of credit
agreement with any other party. For the avoidance of doubt, nothing contained in
the Transaction Documents shall restrict, or require the Investor's consent for,
any agreement providing for the issuance or distribution of any equity
securities of the Company pursuant to any agreement or arrangement that is not
covered in this Section 6.3.

 

Section 6.4           FILING OF CURRENT REPORT AND REGISTRATION STATEMENT. The
Company agrees that it shall file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the SEC within the time required
by the Exchange Act, relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company shall permit the Investor to review and comment
upon the final pre-filing draft version of the Current Report at least one (1)
Trading Day prior to its filing with the SEC, and the Company shall give
reasonable consideration to all such comments. The Investor shall use its
reasonable best efforts to comment upon the final pre-filing draft version of
the Current Report within one (1) Trading Day from the date the Investor
receives it from the Company. The Company shall also file with the SEC, within
forty-five (45) calendar days from the date hereof, a new registration statement
(the “Registration Statement”) covering only the resale of the Put Shares and
the Warrant Shares. The Company shall use its reasonable best efforts to have
the Registration Statement declared effective by the SEC within one hundred
twenty (120) calendar days from the date hereof (or at the earliest possible
date if prior to one hundred twenty (120) calendar days from the date hereof).

 



 12 

 

 

ARTICLE VII

CONDITIONS TO DELIVERY OF

PUT NOTICES AND CONDITIONS TO CLOSING

 

Section 7.1           CONDITIONS PRECEDENT TO THE RIGHT OF THE COMPANY TO ISSUE
AND SELL PUT SHARES. In addition to the other terms of this Agreement, the right
of the Company to issue and sell the Put Shares to the Investor is subject to
the satisfaction of each of the conditions set forth below:

 

(a)              ACCURACY OF INVESTOR'S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Investor shall be true and correct in all
material respects as of the date of this Agreement and as of the date of each
Closing as though made at each such time.

 

(b)              PERFORMANCE BY INVESTOR. Investor shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Investor at or prior to such Closing.

 

(c)              PRINCIPAL MARKET REGULATION. The Company shall not issue any
Put Shares, and the Investor shall not have the right to receive any Put Shares,
if the issuance of such Put Shares would exceed the aggregate number of shares
of Common Stock which the Company may issue without breaching the Company’s
obligations under the rules or regulations of the Principal Market (the
“Exchange Cap”).

 

Section 7.2           CONDITIONS PRECEDENT TO THE OBLIGATION OF INVESTOR TO
PURCHASE PUT SHARES. The obligation of the Investor hereunder to purchase Put
Shares is subject to the satisfaction of each of the following conditions:

  

(a)              EFFECTIVE REGISTRATION STATEMENT. The Registration Statement,
and any amendment or supplement thereto, shall remain effective for the resale
by the Investor of the Put Shares and the Warrant Shares and (i) neither the
Company nor the Investor shall have received notice that the SEC has issued or
intends to issue a stop order with respect to such Registration Statement or
that the SEC otherwise has suspended or withdrawn the effectiveness of such
Registration Statement, either temporarily or permanently, or intends or has
threatened to do so and (ii) no other suspension of the use of, or withdrawal of
the effectiveness of, such Registration Statement or related prospectus shall
exist.

 

(b)              ACCURACY OF THE COMPANY'S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Company shall be true and correct in all
material respects as of the date of this Agreement and as of the date of each
Closing (except for representations and warranties specifically made as of a
particular date).

 

(c)              PERFORMANCE BY THE COMPANY. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company.

 

 13 

 

 



(d)              NO INJUNCTION. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits or directly and materially adversely affects any of the transactions
contemplated by the Transaction Documents, and no proceeding shall have been
commenced that may have the effect of prohibiting or materially adversely
affecting any of the transactions contemplated by the Transaction Documents.

 

(e)              ADVERSE CHANGES. Since the date of filing of the Company's most
recent SEC Document, no event that had or is reasonably likely to have a
Material Adverse Effect has occurred.

 

(f)              NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The
trading of the Common Stock shall not have been suspended by the SEC, the
Principal Market or FINRA, or otherwise halted for any reason, and the Common
Stock shall have been approved for listing or quotation on and shall not have
been delisted from the Principal Market. In the event of a suspension,
delisting, or halting for any reason, of the trading of the Common Stock, as
contemplated by this Section 7.2(f), the Investor shall have the right to return
to the Company any remaining amount of Put Shares associated with such Put, and
the Purchase Price with respect to such Put shall be reduced accordingly.

 

(g)              BENEFICIAL OWNERSHIP LIMITATION. The number of Put Shares then
to be purchased by the Investor shall not exceed the number of such shares that,
when aggregated with all other shares of Common Stock then owned by the Investor
beneficially or deemed beneficially owned by the Investor, would result in the
Investor owning more than the Beneficial Ownership Limitation (as defined
below), as determined in accordance with Section 16 of the Exchange Act and the
regulations promulgated thereunder. For purposes of this Section 7.2(g), in the
event that the amount of Common Stock outstanding, as determined in accordance
with Section 16 of the Exchange Act and the regulations promulgated thereunder,
is greater on a Closing Date than on the date upon which the Put Notice
associated with such Closing Date is given, the amount of Common Stock
outstanding on such Closing Date shall govern for purposes of determining
whether the Investor, when aggregating all purchases of Common Stock made
pursuant to this Agreement, would own more than the Beneficial Ownership
Limitation following such Closing Date. The “Beneficial Ownership Limitation”
shall be 4.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
issuable pursuant to a Put Notice.

 

(h)              PRINCIPAL MARKET REGULATION. The issuance of the Put Shares
shall not exceed the Exchange Cap if applicable.

 

(i)              NO KNOWLEDGE. The Company shall have no knowledge of any event
more likely than not to have the effect of causing the Registration Statement to
be suspended or otherwise ineffective (which event is more likely than not to
occur within the fifteen (15) Trading Days following the Trading Day on which
such Put Notice is deemed delivered).

 

 14 

 

 



(j)             NO VIOLATION OF SHAREHOLDER APPROVAL REQUIREMENT. The issuance
of the Put Shares shall not violate the shareholder approval requirements of the
Principal Market.

 

(k)            OFFICER’S CERTIFICATE. On the date of delivery of each Put
Notice, the Investor shall have received the Closing Certificate executed by an
executive officer of the Company and to the effect that all the conditions to
such Closing shall have been satisfied as of the date of each such certificate.

 

(l) DWAC ELIGIBLE. The Common Stock must be DWAC Eligible and not subject to a
“DTC chill.”

 

(m) SEC DOCUMENTS. All reports, schedules, registrations, forms, statements,
information and other documents required to have been filed by the Company with
the SEC pursuant to the reporting requirements of the Exchange Act shall have
been filed with the SEC within the applicable time periods prescribed for such
filings under the Exchange Act.

 

(n)       RESERVE. The Company shall have reserved 100% of the Required Minimum
for the Investor’s benefit under this Agreement, and satisfied the reserve
requirements with respect to all other contracts between the Company and
Investor.

 

(o)       MINIMUM PRICING. The lowest traded price of the Common Stock in the
ten (10) Trading Days immediately preceding the respective Put Date must exceed
$0.01 per share (the “Minimum Pricing”).

 

ARTICLE VIII

LEGENDS

 

Section 8.1           NO RESTRICTIVE STOCK LEGEND. No restrictive stock legend
shall be placed on the share certificates representing the Put Shares.

 

Section 8.2           INVESTOR'S COMPLIANCE. Nothing in this Article VIII shall
affect in any way the Investor's obligations hereunder to comply with all
applicable securities laws upon the sale of the Common Stock.



 

 15 

 

 



ARTICLE IX

NOTICES; INDEMNIFICATION

 

Section 9.1           NOTICES. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (a) personally served,
(b) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (c) delivered by reputable air courier service with charges
prepaid, or (d) transmitted by hand delivery, telegram, or email as a PDF,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice given in accordance herewith. Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (i) upon hand delivery or delivery by email at the address
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (ii) on the second business day
following the date of mailing by express courier service or on the fifth
business day after deposited in the mail, in each case, fully prepaid, addressed
to such address, or upon actual receipt of such mailing, whichever shall first
occur.

 

The addresses for such communications shall be:

 

If to the Company:

 

AB International Group Corp.

1st Floor, Union Industrial Building, 116 Wai Yip Street

Kwun Tong, Kowloon Hong Kong

Email: corp@abqqs.com

Attention: Chiyuan Deng

 

If to the Investor:

 

Peak One Opportunity Fund, L.P.

333 South Hibiscus Drive

Miami Beach, FL 33139

E-mail:        JGoldstein@PeakOneInvestments.com

Attention: Jason Goldstein

 

Either party hereto may from time to time change its address or email for
notices under this Section 9.1 by giving at least ten (10) days' prior written
notice of such changed address to the other party hereto.

 

Section 9.2           INDEMNIFICATION. Each party (an “Indemnifying Party”)
agrees to indemnify and hold harmless the other party along with its officers,
directors, employees, and authorized agents, and each Person or entity, if any,
who controls such party within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (an “Indemnified Party”) from and against any
Damages, joint or several, and any action in respect thereof to which the
Indemnified Party becomes subject to, resulting from, arising out of or relating
to (i) any misrepresentation, breach of warranty or nonfulfillment of or failure
to perform any

 

 16 

 



 

covenant or agreement on the part of the Indemnifying Party contained in this
Agreement, (ii) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement or any post-effective amendment
thereof or supplement thereto, or the omission or alleged omission therefrom of
a material fact required to be stated therein or necessary to make the
statements therein not misleading, (iii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus or
contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in the light of the circumstances under which the
statements therein were made, not misleading, or (iv) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation under the Securities Act, the Exchange
Act or any state securities law, as such Damages are incurred, except to the
extent such Damages result primarily from the Indemnified Party's failure to
perform any covenant or agreement contained in this Agreement or the Indemnified
Party's negligence, recklessness or bad faith in performing its obligations
under this Agreement; provided, however, that the foregoing indemnity agreement
shall not apply to any Damages of an Indemnified Party to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made by an Indemnifying Party
in reliance upon and in conformity with written information furnished to the
Indemnifying Party by the Indemnified Party expressly for use in the
Registration Statement, any post-effective amendment thereof or supplement
thereto, or any preliminary prospectus or final prospectus (as amended or
supplemented).

 

Section 9.3           METHOD OF ASSERTING INDEMNIFICATION CLAIMS. All claims for
indemnification by any Indemnified Party under Section 9.2 shall be asserted and
resolved as follows:

 

(a)              In the event any claim or demand in respect of which an
Indemnified Party might seek indemnity under Section 9.2 is asserted against or
sought to be collected from such Indemnified Party by a Person other than a
party hereto or an affiliate thereof (a "Third Party Claim"), the Indemnified
Party shall deliver a written notification, enclosing a copy of all papers
served, if any, and specifying the nature of and basis for such Third Party
Claim and for the Indemnified Party's claim for indemnification that is being
asserted under any provision of Section 9.2 against an Indemnifying Party,
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such Third Party Claim (a "Claim Notice")
with reasonable promptness to the Indemnifying Party. If the Indemnified Party
fails to provide the Claim Notice with reasonable promptness after the
Indemnified Party receives notice of such Third Party Claim, the Indemnifying
Party shall not be obligated to indemnify the Indemnified Party with respect to
such Third Party Claim to the extent that the Indemnifying Party's ability to
defend has been prejudiced by such failure of the Indemnified Party. The
Indemnifying Party shall notify the Indemnified Party as soon as practicable
within the period ending thirty (30) calendar days following receipt by the
Indemnifying Party of either a Claim Notice or an Indemnity Notice (as defined
below) (the "Dispute Period") whether the Indemnifying Party disputes its
liability or the amount of its liability to the Indemnified Party under Section
9.2 and whether the Indemnifying Party desires, at its sole cost and expense, to
defend the Indemnified Party against such Third Party Claim.

 

 17 

 

 



(i)              If the Indemnifying Party notifies the Indemnified Party within
the Dispute Period that the Indemnifying Party desires to defend the Indemnified
Party with respect to the Third Party Claim pursuant to this Section 9.3(a),
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to Section 9.2). The Indemnifying Party shall have full control of
such defense and proceedings, including any compromise or settlement thereof;
provided, however, that the Indemnified Party may, at the sole cost and expense
of the Indemnified Party, at any time prior to the Indemnifying Party's delivery
of the notice referred to in the first sentence of this clause (i), file any
motion, answer or other pleadings or take any other action that the Indemnified
Party reasonably believes to be necessary or appropriate to protect its
interests; and provided, further, that if requested by the Indemnifying Party,
the Indemnified Party will, at the sole cost and expense of the Indemnifying
Party, provide reasonable cooperation to the Indemnifying Party in contesting
any Third Party Claim that the Indemnifying Party elects to contest. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
clause (i), and except as provided in the preceding sentence, the Indemnified
Party shall bear its own costs and expenses with respect to such participation.
Notwithstanding the foregoing, the Indemnified Party may takeover the control of
the defense or settlement of a Third Party Claim at any time if it irrevocably
waives its right to indemnity under Section 9.2 with respect to such Third Party
Claim.

 

(ii)             If the Indemnifying Party fails to notify the Indemnified Party
within the Dispute Period that the Indemnifying Party desires to defend the
Third Party Claim pursuant to Section 9.3(a), or if the Indemnifying Party gives
such notice but fails to prosecute vigorously and diligently or settle the Third
Party Claim, or if the Indemnifying Party fails to give any notice whatsoever
within the Dispute Period, then the Indemnified Party shall have the right to
defend, at the sole cost and expense of the Indemnifying Party, the Third Party
Claim by all appropriate proceedings, which proceedings shall be prosecuted by
the Indemnified Party in a reasonable manner and in good faith or will be
settled at the discretion of the Indemnified Party(with the consent of the
Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this clause (ii), if the Indemnifying Party has notified the Indemnified Party
within the Dispute Period that the Indemnifying Party disputes its

 

 18 

 

 



liability or the amount of its liability hereunder to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party in the manner provided in clause (iii) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party's defense pursuant to this clause (ii) or of the Indemnifying
Party's participation therein at the Indemnified Party's request, and the
Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this clause (ii), and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.

 

(iii)            If the Indemnifying Party notifies the Indemnified Party that
it does not dispute its liability or the amount of its liability to the
Indemnified Party with respect to the Third Party Claim under Section 9.2 or
fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under Section 9.2 and the Indemnifying Party shall pay the
amount of such Damages to the Indemnified Party on demand. If the Indemnifying
Party has timely disputed its liability or the amount of its liability with
respect to such claim, the Indemnifying Party and the Indemnified Party shall
proceed in good faith to negotiate a resolution of such dispute; provided,
however, that if the dispute is not resolved within thirty (30) days after the
Claim Notice, the Indemnifying Party shall be entitled to institute such legal
action as it deems appropriate.

 

(b)              In the event any Indemnified Party should have a claim under
Section 9.2 against the Indemnifying Party that does not involve a Third Party
Claim, the Indemnified Party shall deliver a written notification of a claim for
indemnity under Section 9.2 specifying the nature of and basis for such claim,
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such claim (an "Indemnity Notice") with
reasonable promptness to the Indemnifying Party. The failure by any Indemnified
Party to give the Indemnity Notice shall not impair such party's rights
hereunder except to the extent that the Indemnifying Party demonstrates that it
has been irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under Section 9.2 and the Indemnifying Party
shall pay the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate. 

 

 19 

 

 



(c)              The Indemnifying Party agrees to pay the Indemnified Party,
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.

 

(d)              The indemnity provisions contained herein shall be in addition
to (i) any cause of action or similar rights of the Indemnified Party against
the Indemnifying Party or others, and (ii) any liabilities the Indemnifying
Party may be subject to.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.1           GOVERNING LAW; JURISDICTION. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Nevada
without regard to the principles of conflicts of law. Each of the Company and
the Investor hereby submits to the exclusive jurisdiction of the United States
federal and state courts located in Florida, County of Miami-Dade, with respect
to any dispute arising under the Transaction Documents or the transactions
contemplated thereby.

 

Section 10.2           [Intentionally Omitted.]

 

Section 10.3           ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the Company and the Investor and their respective
successors. Neither this Agreement nor any rights of the Investor or the Company
hereunder may be assigned by either party to any other Person.

 

Section 10.4          NO THIRD PARTY BENEFICIARIES. This Agreement is intended
for the benefit of the Company and the Investor and their respective successors,
and is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as set forth in Section 9.3.

 

Section 10.5         TERMINATION. The Company may terminate this Agreement at
any time by written notice to the Investor, except during any Valuation Period
or at any time that the Investor holds any of the Put Shares. In addition, this
Agreement shall automatically terminate at the end of the Commitment Period.

 

Section 10.6           ENTIRE AGREEMENT. The Transaction Documents, together
with the exhibits and schedules thereto, contain the entire understanding of the
Company and the Investor with respect to the matters covered herein and therein
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.

 

Section 10.7          FEES AND EXPENSES. Except as expressly set forth in the
Transaction Documents or any other writing to the contrary, each party shall pay
the fees and expenses of its advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all

 

 20 

 

 



Transfer Agent fees (including, without limitation, any fees required for
same-day processing of any instruction letter delivered by the Company), stamp
taxes and other taxes and duties levied in connection with the delivery of any
Securities to the Investor. Upon execution of this Agreement, the Company shall
issue the Warrant to Investor for its commitment to enter into this Agreement.
The Warrant shall be earned in full upon the execution of this Agreement, and
the issuance of the Warrant is not contingent upon any other event or condition,
including but not limited to the effectiveness of the Registration Statement or
the Company’s submission of a Put Notice to the Investor.

 

Section 10.8           COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. This Agreement may be delivered to the
other parties hereto by email of a copy of this Agreement bearing the signature
of the parties so delivering this Agreement.

 

Section 10.9           SEVERABILITY. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that such severability shall be
ineffective if it materially changes the economic benefit of this Agreement to
any party.

  

Section 10.10           FURTHER ASSURANCES. Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 10.11         NO STRICT CONSTRUCTION. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

Section 10.12           EQUITABLE RELIEF. The Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under this Agreement, any remedy at law may prove to be inadequate
relief to the Investor. The Company therefore agrees that the Investor shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

 

Section 10.13           TITLE AND SUBTITLES. The titles and subtitles used in
this Agreement are used for the convenience of reference and are not to be
considered in construing or interpreting this Agreement.

 

Section 10.14           AMENDMENTS; WAIVERS. No provision of this Agreement may
be amended or waived by the parties from and after the date that is one (1)
Trading Day immediately preceding the initial filing of the Registration
Statement with the SEC. Subject to the immediately preceding sentence, (i) no

 21 

 



provision of this Agreement may be amended other than by a written instrument
signed by both parties hereto and (ii) no provision of this Agreement may be
waived other than in a written instrument signed by the party against whom
enforcement of such waiver is sought. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

Section 10.15           PUBLICITY. The Company and the Investor shall consult
with each other in issuing any press releases or otherwise making public
statements with respect to the transactions contemplated hereby and no party
shall issue any such press release or otherwise make any such public statement,
other than as required by law, without the prior written consent of the other
parties, which consent shall not be unreasonably withheld or delayed, except
that no prior consent shall be required if such disclosure is required by law,
in which such case the disclosing party shall provide the other party with prior
notice of such public statement. Notwithstanding the foregoing, the Company
shall not publicly disclose the name of the Investor without the prior written
consent of the Investor, except to the extent required by law. The Investor
acknowledges that this Agreement and all or part of the Transaction Documents
may be deemed to be "material contracts," as that term is defined by Item
601(b)(10) of Regulation S-K, and that the Company may therefore be required to
file such documents as exhibits to reports or registration statements filed
under the Securities Act or the Exchange Act. The Investor further agrees that
the status of such documents and materials as material contracts shall be
determined solely by the Company, in consultation with its counsel.

 

 

[Signature Page Follows]

 

 

 22 

 

       

 IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

THE COMPANY:

 

AB INTERNATIONAL GROUP CORP.

 

 

By:/s/ Chiyuan Deng

Name: Chiyuan Deng

Title: Chief Executive Officer

 

 

INVESTOR:

 

PEAK ONE OPPORTUNITY FUND, L.P.

 

By: Peak One Investments, LLC,

General Partner

 

 

 

By: /s/ Jason Goldstein

Name: Jason Goldstein

Title: Managing Member

 

 

 

 

 

 



 

 

[Signature Page to equity purchase agreement]

 

 23 

 

 

DISCLOSURE SCHEDULES TO

EQUITY PURCHASE AGREEMENT

 

Schedule 4.3 – Capitalization

 

None.

 

Schedule 4.5 – SEC Documents

 

None.

 

Schedule 4.9 – Litigation

 

None.

 

Schedule 4.10 – Registration Rights

 

None.

 

 24 

 

 

EXHIBIT A

 

FORM OF PUT NOTICE

 

 

TO: PEAK ONE OPPORTUNITY FUND, L.P.

DATE: ____________________

 

We refer to the equity purchase agreement, dated July 29, 2020 (the
“Agreement”), entered into by and between AB International Group Corp. and you.
Capitalized terms defined in the Agreement shall, unless otherwise defined
herein, have the same meaning when used herein.

 

We hereby:

 

1)  Give you notice that we require you to purchase                      Put
Shares at an initial purchase price per share of ____________; and

 

2)  Certify that, as of the date hereof, the conditions set forth in Section 7.2
of the Agreement are satisfied.

 

 

 



AB INTERNATIONAL GROUP CORP.

 

By: _______________________

Name: Chiyuan Deng

Title: Chief Executive Officer





 



 25 

 

 

EXHIBIT B

 

FORM OF OFFICER’S CERTIFICATE

OF AB INTERNATIONAL GROUP CORP.

 

Pursuant to Section 7.2(k) of that certain equity purchase agreement, dated July
29, 2020 (the “Agreement”), by and between AB International Group Corp. (the
“Company”) and Peak One Opportunity Fund, L.P. (the “Investor”), the
undersigned, in his capacity as Chief Executive Officer of the Company, and not
in his individual capacity, hereby certifies, as of the date hereof (such date,
the “Condition Satisfaction Date”), the following:

 

1.              The representations and warranties of the Company are true and
correct in all material respects as of the Condition Satisfaction Date as though
made on the Condition Satisfaction Date (except for representations and
warranties specifically made as of a particular date) with respect to all
periods, and as to all events and circumstances occurring or existing to and
including the Condition Satisfaction Date, except for any conditions which have
temporarily caused any representations or warranties of the Company set forth in
the Agreement to be incorrect and which have been corrected with no continuing
impairment to the Company or the Investor; and

 

2.              All of the conditions precedent to the obligation of the
Investor to purchase Put Shares set forth in the Agreement, including but not
limited to Section 7.2 of the Agreement, have been satisfied as of the Condition
Satisfaction Date.

 

Capitalized terms used herein shall have the meanings set forth in the Agreement
unless otherwise defined herein.

 

IN WITNESS WHEREOF, the undersigned has hereunto affixed his hand as of the
________, 20__.

 

By: _______________________

Name: Chiyuan Deng

Title: Chief Executive Officer



 

 26 

 



 

 

